            Case 2:19-cv-04943-MSG Document 13 Filed 05/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

XI EL BEY GRACE,                            :
      Plaintiff,                            :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-4943
                                            :
JUDGE IDEE C. FOX, et al.,                  :
    Defendants.

                                           ORDER

       AND NOW, this 27th day of May, 2020, upon consideration of Plaintiff Xi El Bey Grace’s

Amended Complaint (ECF No. 9) it is ORDERED that:

       1.       The federal claims included in the Amended Complaint are DISMISSED WITH

PREJUDICE for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       2.       The state law claims included in the Amended Complaint are DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.

       3.       The Clerk of Court shall CLOSE this case.



                                            BY THE COURT:


                                            /s/ Mitchell S. Goldberg

                                            MITCHELL S. GOLDBERG, J.
